Citation Nr: 1412622	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  01-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for carcinoma of the right tonsil, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter came to the Board of Veterans' Appeals (Board) from a November 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a Board hearing at the local RO in October 2002.

In an April 2007 decision, the Board denied entitlement to service connection for carcinoma of the right tonsil, claimed as due to exposure to herbicides.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Memorandum Decision, the Court vacated the Board's April 2007 decision and remanded the case to the Board for compliance with the instructions set forth therein.  Subsequently, the Board remanded the case in July 2009.  On remand, it appears that the Veteran requested another Board hearing at the local RO, which was scheduled in May 2010.  However, an April 2010 statement from the Veteran's current representative indicated that the Veteran wished to cancel the hearing.  In August 2010 the Board again remanded the case for further development. 


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  Carcinoma of the right tonsil region was not manifested during the Veteran's active duty service or for many years thereafter, nor is carcinoma of the right tonsil region, otherwise related to the Veteran's active duty service, including exposure to herbicides.



CONCLUSION OF LAW

Carcinoma of the right tonsil was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record shows that letters dated in May 2001, March 2004, August 2009, and March 2011 (collectively), informed the Veteran of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The August 2009 letter also provided notice concerning the evaluation and the effective date that could be assigned should service connection be granted, in accordance with Dingess, 19 Vet. App. 473.  The initial VCAA letter in May 2001 was sent subsequent to the November 1999 rating decision.  Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claims on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield, 444 F.3d 1328.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records, and post-service private treatment records.  
In October 2006, the Armed Forces Institute of Pathology conducted a review of tissue samples of the right tonsil and offered an opinion.  The Veteran was afforded VA examinations in October 2009 (including a November 2009 addendum) and December 2013.  The Board finds that the VA examination reports now properly address the critical questions at issue; the VA examination reports present sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file, such that they present adequate and probative evidence in this case.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision in this case at this time.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  In addition, the Board's remand instructions were fully performed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

A hearing before the undersigned was held in October 2002.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The record reflects that at the October 2002 hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.  Moreover, the Veteran and his representative requested another hearing, but subsequently withdrew the request in correspondence dated in April 2010.  

Legal Criteria 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e)  shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include, most significantly in this case, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

An opinion of the General Counsel for VA states that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for the following conditions:  Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion evidence.  The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Id. at 470-71.  See also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).

Factual Background and Analysis

The Board has reviewed all evidence in the claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

In his claim (VA Form 21-526), received in October 1999, the Veteran indicated that he had service in Vietnam from July 1971 to July 1972, with direct operations from April 14 to July 1, 1972; no more specific details were provided.

His DD Form 214 (discharge) shows that he was awarded the Vietnam Service Medal, and Combat Action Ribbon, among others awards and he had two years and four months of foreign and/or sea service.  His military occupational specialty is listed as "GMT-0891 [gunners mate technician]".  The related civilian occupation to his military specialty was listed as ordnance mechanic.  

The Veteran's personnel file indicates he served aboard the USS Patterson (DE-1061) (transferred May 1970); the USS Brownson (DD-868) (transferred December 1970); the USS Warrington (DD-843) (transferred April 1971); and the USS Myles C. Fox (DD-829) (transferred January 1972).  In September 2001, the National Personnel Records Center (NPRC) responded (to the RO's request for documents showing the Veteran was exposed to herbicides during service) that there were no records of exposure to herbicides.  In a subsequent response, in March 2011, the NPRC noted that the Veteran was shown to have served aboard a ship which was in the official waters of the Republic of Vietnam from April 23, 1972, May 1, 1972 to May 30, 1972, and June 9, 1972 to June 30, 1972.

STRs show that in June 1970 the Veteran complained of a sore throat and cough for two weeks.  His tonsils appeared irritated and discolored.  He was seen in sick call on numerous occasions in June 1971 with complaints of a sore throat and swollen tonsils since May 1971.  The assessment was cough and sore throat.  On June 22, 1971 his tonsils were swollen and there was pus present.  On June 29, 1971 he returned to sick call with his tonsils red and swollen.  It was noted that he had been given penicillin twice, and treated several times for the same problem; tonsil removal was considered.  June 30, 1971 culture results showed many gram-positive diplococcic and moderate growth.

On September 1972 separation examination, the Veteran's mouth and throat were normal.  The only diagnosis reflected is related to marks and scars.  On an examination apparently for reserve purposes performed in October 1977, the mouth and throat were normal.  

In April 1999 the Veteran underwent a biopsy of the right tonsil.  The diagnosis was poorly differentiated infiltrating squamous cell carcinoma.  He underwent a partial right tonsillectomy, and the postoperative diagnosis was carcinoma of the right tonsil.  

In November 1999, the Veteran's private physician, Kevin R. Pressley, M.D., stated that a diagnosis of poorly differentiated infiltrating squamous cell carcinoma of the right tonsil was rendered in April 1999.  He acknowledged the Veteran's exposure to Agent Orange in Vietnam, and stated that respiratory cancers, of which cancers of the tonsil would be included are listed as presumably linked to Agent Orange exposure.  Dr. Pressley opined that the Veteran's "claim regarding military connection for his disability is well grounded and support his continued application for consideration of this claim."

In a November 1999 statement, Dr. William S. Fisher, (Veteran's private physician)
noted that the Veteran had been his patient since March 1999.  At that time he presented with complaints of a right-sided sore throat of three weeks duration.  Examination and biopsy revealed squamous cell carcinoma of the right tonsil.  He underwent radiotherapy and did well with no evidence of recurrent disease.  Dr. Fisher opined that it cannot be stated with certainty whether [squamous cell carcinoma of the right tonsil] could have been related to exposure to Agent Orange in Vietnam; but "Certainly, it could not be ruled out."

In June 2000, the Veteran's private oncologist, Eugene H. Paschold, M.D, stated,

I think it is very curious that the VA recognizes all the other aerodigestive cancers as service connected when people have been exposed to Agent Orange but does not recognize tonsillar carcinoma.  We have come to understand that all the aerodigestive carcinomas are linked together by common environmental exposures.  Tonsillar carcinoma is no different.  Obviously the most common exposure is cigarette smoke but inhaled Agent Orange has been linked to laryngeal, tracheal, and lung cancer.  [The Veteran's] particular tumor, the squamous cell carcinoma of the tonsil, is nothing more than an aerodigestive cancer in a little different area.  I plan to appeal to the Department of Veterans Affairs that if they believe the other aerodigestive carcinomas are related to Agent Orange then tonsil carcinoma must be as well.

In June 2001, Dr. Paschold conducted an examination of the Veteran and prepared correspondence directed to Dr. Pressley.  Dr. Paschold opined his belief that the Veteran's tonsillar carcinoma was linked to his Agent Orange exposure.  Dr. Paschold noted that the lymphomas, esophageal cancer, lung cancer, laryngeal cancer, and tracheal cancer are currently approved under the Agent Orange blanket coverage; and would submit that tonsillar cancer and laryngeal cancer are essentially the same disease.

In February 2002, the Veteran's private treating physician, William S. Fisher III, M.D., F.A.C.S., stated that [the Veteran] had exposure to Agent Orange while in Vietnam.  As Agent Orange had been linked as a causative carcinogen for respiratory carcinomas, he suggested that the tonsils certainly should be included in that area.

In April 2006, Dr. Paschold stated,

It is our understanding that [the Veteran] was exposed to Agent Orange during his service in Vietnam and we would argue that that exposure has a probable causal effect for his tonsillar carcinoma.  There is ample supporting evidence that Agent Orange (specifically the Dioxin contaminant) increases the risk of aerodigestive carcinomas.  There is good evidence linking laryngeal and lung cancer to Agent Orange exposure.  The evidence for tonsillar carcinoma is less strong due to the rarity of this particular type of tumor.  It is our argument that the aerodigestive epithelium is a uniform tissue and exhibits "field effect" malignancy from exposures to various chemicals, most notably cigarette smoke.  The fact that [the Veteran] developed tonsillar carcinoma at such a young age with no smoking history is at least, in our minds, fairly strong evidence that it was indeed linked to his Agent Orange exposure.

Dr. Paschold concluded that there is no way to prove this conclusively but in his best medical judgment, there is a causal relationship.

In October 2006, the Department of Defense, Armed Forces Institute of Pathology (AFIP), reviewed the surgical pathology report and glass slides containing the biopsied right tonsil.  The Chair of the Department of Environmental & Infectious Disease Sciences, and the Chief, Division of Environmental Pathology, Department of Environmental & Infectious Disease Sciences, prepared a report of the findings.  Upon testing the tissue specimens, the AFIP examiners opined that the Veteran's squamous cell carcinoma of the tonsil did not represent a non-Hodgkin's lymphoma.  It was noted that although the subject neoplasm is arising in a "lymphoid" site (i.e. the tonsil) the neoplastic cells are epithelial and not lymphoid in origin.  Therefore the tumor is classified as a carcinoma, "a malignant new growth made of up epithelial cells" and not a malignant lymphoma "a group of malignant neoplasms characterized by the proliferation of cells native to the lymphoid tissue, i.e. lymphocytes, histiocytes, and their precursors and derivatives".  

The examiners opined that the Veteran's cancer did not constitute a respiratory cancer of the lung, bronchus, larynx, or trachea.  They reported that the tonsil is a structure located in the oropharynx and is covered by a non-keratinized squamous epithelium which is continuous with the mucosa of the oropharynx, and not a pseudo-stratified ciliated columnar ("respiratory"-type) epithelium.  With regard to etiology of the Veteran's cancer of the tonsil, the examiners stated that it was beyond the scope of the AFIP to give a definitive answer, as it is primarily an organization with expertise in pathology.  The examiners, however, referenced the following:

In "Veterans and Agent Orange:  Update 2004" the Institute of Medicine concluded that "On the basis of its evaluation of the epidemiologic evidence reviewed here and in previous Veterans and Agent Orange reports, the committee concludes that there is still inadequate or insufficient evidence to determine an association between exposure to the compounds of interest and oral, nasal and pharyngeal cancers.  

The examiners then explained that squamous cell carcinoma of the tonsil is 2 to 4 times more common in men than women.  The majority of cases are diagnosed in patients aged 50-70 years.  Only 4-7% of patients are less than 40 years old.  There is an association of the development of this tumor with alcohol and tobacco use.  There is increasing evidence that human papillomavirus (HPV) may have a pathogenic role in the development of tonsillar carcinomas especially those arising in younger individuals.  In one review article HPV was detected in 51% of tonsillar carcinomas.  Tonsillar carcinomas have the strongest association with HPV of the non-genital cancers.  Patients with HPV-associated lesions tend to be younger and have a less significant association with the conventional risk factors of alcohol and tobacco use.

They noted that although there are three known epidemiologic risk factors for squamous cell carcinoma of the tonsil, the information supplied only noted that the Veteran was a non-smoker.  Further they acknowledged the private opinions of record, and stated that although there is obviously the possibility that tonsillar epithelium may be exposed to environmental toxins that also effect the respiratory tract, there is apparently a lack of epidemiological evidence for an association between squamous cell carcinomas arising in the tonsil and exposure to the chemicals of interest.  These authors do not offer additional epidemiological information.  Tonsillar carcinoma certainly has a much lower incidence in the USA than lung cancer, but it is a substantial component of oral cancers, (which accounted for approximately 3% of the 1994 estimated cancer incidence in the USA).

It was beyond the scope of their experience to give a definitive answer to the question as it was one of epidemiology.  However, they did not think that it was as likely as not that the Veteran's cancer was caused by exposure to herbicides in Vietnam because they were unaware of epidemiological evidence to support this possible association.  

In an April 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for carcinoma of the right tonsil, claimed as secondary to exposure herbicides.  The Veteran appeal that decision to the Court and in a December 2008 Memorandum Decision, the Court vacated the April 2007 decision.  The December 2008 Court decision directed VA to make reasonable efforts to obtain information on any alcohol use by the Veteran during his lifetime and information as to whether the Veteran had HPV [human papillomavirus].  The Court also directed the Board to obtain an new opinion based on any new information obtained.  In July 2009 the Board remanded the case for development consistent with the Court's decision.

In a written statement by the Veteran (received at the RO in September 2009), he noted that while he was in the Navy he rarely drank any alcohol because his responsibilities as an anti-submarine rocket gunner mate required him to have a clear head at all times.  He stated that he did not drink alcohol when he got out of the Navy, or presently drink alcohol.  He further noted that he had never been diagnosed with HPV.  

On October 2009 VA nose, sinus, larynx, and pharynx examination, the Veteran reported that his cancer treatment consisted of radiation therapy to the right and left neck and right tonsil fossa.  He did not have surgery or chemotherapy.  Since the radiation treatment, he has had a dry mouth with recurrent yeast infections, decreased sense of taste, and an increase in dental cavities.  It was noted that he never used tobacco products or alcohol and HPV infection in the past was very unlikely.  On examination, there was no evidence of sinus disease, soft palate abnormality, or nasal obstruction.  His larynx was normal.  There were no residuals of an injury to the pharynx, including the nasopharynx.  The diagnosis was post radiation therapy for carcinoma of the right tonsil with no known residual or recurrent cancer.  The examiner opined that it is less likely than not that the Veteran's carcinoma of the right tonsil is causally related to exposure to herbicides.  The rationale was that tonsil carcinoma had never been found to be linked to herbicide exposure.  Also the Veteran never set foot on Vietnam soil.  

In a November 2009 addendum to the October 2009 VA examination the examiner further opined that it is less likely than not that the Veteran's carcinoma of the right tonsil is causally related to the apparent infection of the tonsils documented in the May and June 1971 service treatment records.  The rationale for his opinion was that tonsil infections do not cause carcinoma of the tonsil, and especially not 28 years later.

In November and December 2009 supplemental statements of the case the Veteran was informed that the evidence of record failed to show that he actually served in Vietnam, specifically the ship he was in was not in the brown waters of Vietnam; and essentially he was not entitled to the presumption of herbicide exposure, as exposure to Agent Orange is only presumed for Veterans that actually served in Vietnam.  In December 2009 the Veteran proffered a written statement and submitted articles and information from the Internet as supporting evidence of service in Vietnam.  (Internet articles are entitled "Ship's History 1945 - 1979" (referring to the USS Myles C. Fox, DD-829), and "U.S. Mining and Mine Clearance in North Vietnam", and Internet information of Haiphong with maps of Vietnam, and definition of and "Estuary".).  He essentially noted that during service he participated in operation to mine Haiphong Harbor, North Vietnam.  He noted that on May 9, 1972 he was aboard the USS Myles C. Fox DD-829 when it proceeded into Haiphong Harbor with guns blazing.  They received counter battery constantly with hits as close as five yards "both bow and stren".  As they turned to pull out of the harbor they went aground (the harbor was very shallow) and they lost power in the ship.  The ship was "dead" in the water for a short time.  They regained power and began moving again.  At that point there was a report of hostile aircraft (MIG) inbound toward the ship.  The USS Chicago launched talos missiles and "shot the MIG down."  The USS Myles continued out of the harbor, and made raids up and down the coast for the next couple of months.  

In a December 2009 written statement, the Veteran's attorney argues, in essence, that the Veteran's exposure to herbicides in service has been conceded as the Board in its April 2007 decision determined "The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange[.]" 

However, during the course of this appeal, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that a Veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008.  

In the vacated April 2007 decision, the Board found that the Veteran served in the Republic of Vietnam, and was presumed to have been exposed to Agent Orange based on the award of the Vietnam Service Medal.  The Board's decision was prior to the Federal Circuit decision in Haas.  Subsequently, in its December 2008 decision, the Court stated that there was no dispute or question that the Veteran was presumed to have been exposed to Agent Orange during service in Vietnam.  However, under the Federal Circuit opinion (in Haas), the award of the Vietnam Service Medal is not enough to show service in Vietnam.  The Court's decision vacated the April 2007 Board decision in its entirety.  The Board has considered whether the Court's reference to no dispute on the question of service in Vietnam should be viewed as binding on the Board for purposes of the present decision.  However, the Board believes that the most reasonable interpretation of the Court's language is that the Court was merely providing some background for purposes of framing the memorandum decision which essentially vacated the Board's decision due to the inadequacy of medical opinions.  Again, the vacated April 2007 Board decision was prior to the Federal Circuit decision in Haas.  Accordingly, in light of the Federal Circuit holding in Haas, the question of service in Vietnam for purposes of the presumption of exposure to herbicides is not conceded and is now again before the Board for consideration.  

In order to afford the Veteran notice that the Board did not consider the prior finding of service in Vietnam binding for purposes of the rendering a new decision, the case was remanded in August 2010.  The impact of the Federal Circuit decision in Haas was explained to the Veteran.  In a March 2011 letter, the Veteran was afforded the opportunity to show that he served in-country in the Republic of Vietnam.  

As earlier noted, a response from NPRC in March 2011 revealed the Veteran served aboard a ship which was in the official waters of the Republic of Vietnam from April 23, 1972, May 1, 1972 to May 30, 1972, and June 9, 1972 to June 30, 1972.  Of record is a VA Bulletin that lists the ships (including the locations and dates) that operated during the Vietnam era.  The ships are categorized as, (1) ships that operated primarily or exclusively on Vietnam's inland waterways; (2) ships that operated temporarily on Vietnam's inland waterways or docking to the shore; and (3) ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  

The Veteran alleges that on May 9, 1972 he was aboard the USS Myles C. Fox DD-829 when it went into Haiphong Harbor.  Service personnel records also show he served onboard the USS Patterson, the USS Brownson, and the USS Warrington.  The VA Bulletin lists three of the ships identified in the record on which the Veteran served; however, the dates the ships were in a specific location are not compatible with the dates the Veteran was aboard.  The VA Bulletin notes that the USS Warrington DD-843 operated on Mekong River Delta Rung Sat Special Zone, North of Vung Ganh Rai Bay during March 1967.  The USS Brownson DD-868 operated on Song Nha Be and Ganh Rai Bay areas of Mekong River Delta during February 1967.  The USS Myles C. Fox DD-829 anchored off Qui Nhon and Nha Trang with crewmembers going ashore during February 5-20, 1967.

On May 2013 the Veteran's representative submitted additional medical documents from the Veteran's private physicians to the RO.  The documents include medical reports of Drs. Fisher, Moose  and Paschold (which, for the most part, are duplicates of records and/or information already associated with the claims file).  Also submitted was an August 2008 private medical report of Dr. Andrew Harper, which noted the Veteran was seen for follow-up; he had complained of having some difficulty swallowing.  The impression was status post right tonsillectomy.  He had some scarring in the area but no mass or any appreciable asymmetry to suggest a recurrent or persistent disease.  Also, an October 2011 private treatment report by Dr. John C. Britt, notes the Veteran's complaints of throat problems.  The impression was no obvious source of throat irritation.  There had been no change in the Veteran's voice and no dysphagia.  It was suspected that his throat problems were due to dry mouth and dry throat.  There was no evidence of yeast infection.  There were radiation changes throughout.  Dr. Britt noted that perhaps reflux was a contribution.  

On December 2013 VA examination, the examiner was asked to provide an opinion on whether there is a relationship to the service-treated tonsillitis and the Veteran's cancer of the right tonsil found in 1999.  The examiner opined that it was less likely than not (less than 50 percent probability) that cancer of the right tonsil was incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran has had sparse use of alcohol, he had no knowledge of HPV infection, and he was not aware of a ship he was aboard during service, was in "brown waters" off the coast of the Republic of Vietnam.  It would be mere speculation to say that the Veteran's cancer of the tonsil is secondary to tonsillitis and sore throats while on active duty.  The examiner noted that the Veteran was found to have cancer of his right tonsil in 1999; he had surgical removal of his right tonsil and the cancer followed by radiation.  He had no metastasis or recurrence.  He was followed until 2007 and since then had been released.  He has residual dry mouth, scarring in the area of surgery, and radiation and he has had an esophageal stricture.  In service in 1971 he had a bout of tonsillitis, for several weeks, treated with antibiotics; and on other occasions he had sore throats.  The Veteran has not had any alcohol in the last 30 years and he never drank heavily.  His wife had not had cervical cancer and he is not aware of ever having HPV infection.  Nor is he aware of being in "brown waters" on his ship in the Republic of Vietnam.  

The Board finds that service in Vietnam is simply not shown.  The Veteran is shown to have served aboard a ship that was in the official waters of the Republic of Vietnam, at various times between April 1972 and June 1972.  However, research by VA and NPRC find no proof that the Veteran served aboard a ship in the "brown waters" of the Republic of Vietnam.  In this regard, VA Bulletin that identified ships that operated during the Vietnam era in inland waterway, or that operated temporarily on Vietnam's inland waterways or docking to the shore, or operated on  close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel, reveals that none of the vessels on which the Veteran served in 1972 was present in the inland waterways of Vietnam.  Moreover, while the NPRC found the Veteran served aboard a ship which was in the official waters of Vietnam at various times from April 1972 to June 1972, there is no indication that he served onboard a ship that operated on the inland "brown water" waterways of Vietnam.  Furthermore, on VA examination in December 2013, the Veteran was not aware of being on a ship in the "brown waters" in Vietnam.

The Board acknowledges the article submitted by the Veteran that indicates that on May 2, 1972 the USS Myles C. Fox arrived off the coast of Vietnam and for two months provided "NGFS" in the south and spearheaded numerous night strikes against North Vietnamese targets, including the operation that placed mines in Haiphong Harbor.  While the NPRC has verified that the Veteran served aboard a ship which was in the official waters of the Republic of Vietnam from May 1, 1972 to May 30, 1972 and June 9, 1972 to June 30, 1972, there is no evidence that a ship he was aboard (in particular, the USS Myles C. Fox) operated on the inland waterways of Vietnam during that time; or that he set foot in Vietnam.

The Veteran contends, that he was aboard a ship that operated on the inland "brown water" waterways of Vietnam when the USS Myles C. Fox went into Haiphong Harbor.  He asserts that at that time his ship acted as a decoy for the mining operation taking place at Haiphong Harbor.  However, there is no evidence of record which supports this assertion.  The Board is aware that the Veteran was engaged in combat with the enemy, as evidenced by his receipt of the Combat Action Ribbon.  Further, his listed military occupational specialty on his DD 214 is gunners mate technician, a position likely used in operations to mine Haiphong Harbor in Vietnam (as alleged by the Veteran) thereby exposing him to and actively participating in combat with the enemy.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304, provide that the testimony or statements of a combat Veteran shall be accepted if consistent with the time, place, and circumstances of his service.  However, the Board finds that his statement is inconsistent with the NPRC's and VA's research which found no proof that he set foot on land in Vietnam.  Therefore, his statements as to this matter are not credible based on such findings.  Accordingly, the Veteran is not shown to have service involving duty or visitation in the Republic of Vietnam.  See VAOPGCPREC 27-97. 

In summary, the Veteran has not provided probative evidence that the USS Myles C. Fox traveled to the inland waterways or otherwise docked, moored, or anchored in the "brown waters" of Vietnam while he served aboard that vessel, or, as discussed earlier herein, that he had ever set foot in Vietnam during the Vietnam era, or that he had actual herbicide exposure.  Therefore, the Veteran is not entitled to the presumption that his claimed disease was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in Vietnam. 

The Board finds that even assuming, en arguendo, the Veteran had set foot in Vietnam and was exposed to pertinent herbicide agents in some manner during his active duty service, this appeal must nevertheless be denied because the Veteran has not been diagnosed with a disease based on exposure to herbicides used in the Republic of Vietnam.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The medical evidence of record shows that the Veteran has cancer of the right tonsil region, and the first question is whether this type of cancer would trigger the regulatory provisions for presumptive service connection due to exposure to Agent Orange.  38 C.F.R. § 3.309(e).  The four respiratory cancers that may be presumptively service-connected under 38 C.F.R. § 3.309(e) are cancer of the lung, bronchus, larynx, or trachea.  

Evidence favoring classification of the Veteran's carcinoma as a respiratory cancer is in the private medical opinions of record detailed hereinabove.  Dr. Pressley opined that cancer of the tonsil is included as a respiratory cancer, thus presumably linked to Agent Orange.  As noted, Dr. Paschold expressed his curiosity that tonsillar carcinoma is not included as a presumptive disorder, like other aerodigestive cancers.  He opined that the squamous cell carcinoma of the tonsil is nothing more than an aerodigestive cancer in a little different area.  In an addendum opinion, Dr. Paschold opined that tonsillar cancer and laryngeal cancer were essentially the same disease.  Dr. Fisher opined that tonsils should be included with respiratory carcinomas that have been linked to a causative carcinogen.  In April 2006, Dr. Paschold, in noting that the Veteran was a non-smoker, opined that aerodigestive epithelium is a uniform tissue and exhibits "field effect" malignancy from exposure to various chemicals.  

Evidence against classifying the Veteran's carcinoma as a respiratory cancer is in the October 2006 opinion offered by the AFIP.  The examiners opined that the Veteran's right tonsil cancer did not constitute a non-Hodgkin's lymphoma or respiratory cancer of the lung, bronchus, larynx, or trachea.  The examiners explained that the tonsil is a structure located in the oropharynx and is covered by a non-keratinized squamous epithelium, and is not a pseudo-stratified ciliated columnar (i.e. respiratory type) epithelium.  

In consideration of the opinions set forth, the Board finds that the weight of evidence is against a finding that the Veteran's cancer of the right tonsil region constitutes a respiratory cancer for VA purposes.  The Board finds that the October 2005 medical opinion from the AFIP is persuasive in light of the opinion that the structure of the tonsil differs from other respiratory-type epithelium, thus differing from the other malignancies currently listed in 38 C.F.R. § 3.309(e) in terms of anatomic location and/or histology.  It appears that the Veteran's cancer was not located in the areas specifically listed under the presumptive provisions.  In that regard, the Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board first notes that cancer of the right tonsil was not manifested during service or for over 26 years after discharge from service.  As such, service connection for cancer of the right tonsil on the basis that it was manifested in service and persisted is not warranted; nor was cancer shown within the one-year presumptive period for malignant tumors.  The question now becomes whether cancer of the right tonsil is otherwise related to service.  38 C.F.R. § 3.303(d).

The competent evidence of record does not support a nexus between the Veteran's cancer of the right tonsil and his military  service.  The November 2009 VA examiner found it is less likely than not that the Veteran's carcinoma of the right tonsil is causally related to exposure to herbicide or to the apparent infection of the tonsils documented in service treatment records.  He reasoned that tonsil infections do not cause carcinoma of the tonsil, especially not 28 years later.  The December 2013 VA examiner found that cancer of the right tonsil was less likely than not incurred in or caused by the claimed in-service injury, event or illness, essentially because the Veteran had not been exposed to some of the risk factors, such has alcohol use, HPV and herbicide exposure.  Although the December 2013 VA examiner noted that it would be mere speculation to say that the Veteran's cancer of the tonsil is secondary to tonsillitis and sore throats while on active duty, he nonetheless provided a rationale for the opinion he reached.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board finds these opinions of the October/November 2009 and December 2013 VA examiners highly probative and adequate for rating purposes, as they present competent opinions and rationale informed by review of the pertinent evidence.  These opinions outweigh the opinions of Drs. Pressley, Paschold, and Fisher, which appear to mainly be based on the Veteran's claimed exposure to herbicides.

The Board acknowledges the Veteran's assertions that his cancer of the right tonsil was either the result of in-service herbicide exposure or developed from his in-service complaints of infected tonsils.  Cancer of a tonsil is not one for which a layperson is competent to provide etiology or nexus evidence, and the Veteran has not demonstrated that he has the necessary competence or specialized medical training and expertise required to competently determine the etiology of his cancer.  Therefore, the Board finds that the Veteran's lay statements with respect to the etiology of his cancer of the right tonsil are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, on his September 1972 service separation examination his mouth and throat were normal on clinical evaluation.  He apparently had no complaints of throat/tonsil problems.  Moreover, a postservice October 1977 affiliation physical examination he reported that he did not have or had ever had tumor, growth, cyst or cancer; nor was there any mention of cancer of the right tonsil or treatment thereof of any throat or tonsil problems.  It is noteworthy that, the Veteran did not file the claim for cancer of the right tonsil until October 1999, although he did file a claim based on other disability in 1986.  This suggests that he did not believe he had problems with his throat or tonsil, or cancer of the tonsil related to his service until many years after service, as the Board believes it reasonable to assume that he would have included the claim with his other earlier 1986 claim.  At any rate, although the Veteran is certainly competent to observe symptoms associated with mouth and throat problems, but again, as a layperson he is not competent to opine as to the cause of such mouth and throat problems.  As discussed earlier, there are competent negative medical opinions of record, and such medical opinions are more probative. 

Based on the totality of the evidence, the Board finds that  service connection is not warranted for carcinoma of the right tonsil.  The preponderance of the evidence is against the claim.  The Board has also considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


